The Industrial Board found that a night watchman, in his employment, slipped on the stabs and scraped his leg while he was suffering from diabetes, and thereupon gangrene set in, and that he died as a result. The accident was unwitnessed, and statements of the deceased were received in evidence on that question, under section 18 of the Workmen’s Compensation Law. The employer contends that the happening of the accident, or causal relation, was not corroborated by circumstances or other evidence. The deceased told his wife on his return home in the morning that he had fallen on the stairs; and she examined his leg and found it scraped and bruised; and she further testified that he had *839not been troubled with his leg before. Deceased told other employees of the accident, as they testified, and the attending physician swore that the accident described was a competent and producing cause of the injury found by him, and that it was either the direct or indirect cause of death. The employer stated in its report and supplemental report of injury that the deceased was injured in his regular employment; and these reports were made by the superintendent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.